Citation Nr: 1233127	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  12-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the debt assessed against the Veteran in the amount of $7,675.00 is valid.

2.  Whether or not the effective dates of the removal and addition of the Veteran's dependents were proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1949 to August 1952 and from February 1956 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 administrative decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony before the undersigned Acting Veterans Law Judge at a videoconference hearing in August 2012.  A transcript of this hearing is in the claims folder. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Additional service-connected compensation for a dependent spouse was added to the Veteran's award in August 1996; this dependent was his wife E. 

2.  The Veteran was notified in August 1996 and May 2005 that he must immediately notify VA if there was a change in his marital status. 

3.  The Veteran was divorced from E. in June 2002.  

4.  The Veteran married N. in November 2002.

5.  The Veteran notified VA of his marriage to N. in July 2009.  

6.  The Veteran notified VA of his divorce from E. in September 2009. 


CONCLUSIONS OF LAW

1.  The debt assessed against the Veteran in the amount of $7,675.00 is valid.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.911, 1.962, 3.500(b)(2), 3.660(a)(1) (2011).  

2.  The proper effective date for the removal of E. as a dependent spouse is July 1, 2002; and the proper effective date for the addition of N. as a dependent spouse is August 1, 2009 for the purposes of compensation payments.  38 C.F.R. §§ 3.31, 3.213(a), 3.401(b), 3.501(b)(2) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) set forth notice and assistance requirements on the part of VA in the adjudication of certain claims.  Importantly, the Court has held that the VCAA is not applicable to claims involving debt matters, which are subject to separate notice and development procedures.  See Lueras v. Principi, 18 Vet. App. 435, 437-439   (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the present case, the Board finds that the RO properly followed the procedures of 38 C.F.R. § 3.105(h) before reducing the Veteran's compensation award.  Furthermore, throughout the current appeal, the Veteran has been given ample opportunity to dispute the validity of the debt or otherwise support his claim.  Specifically, a January 2010 letter from VA informed the Veteran of his appellate rights, and noted that withholding was not scheduled to begin until April 2010.  Also, a March 2012 statement of the case advised him of the legal and factual basis for the determination. 

Consequently, the Board finds that the Veteran was properly advised of the evidence and/or information necessary to substantiate his claim as well as the relative duties on the part of himself and VA in the development of his claim.  Thus, the Board concludes that no reasonable possibility exists that any further development of the Veteran's claim would result in the production of relevant evidence capable of substantiating the issue on appeal.  Information necessary for proper adjudication of the current appeal is of record. 

Validity of Debt/Effective Dates

The Veteran contends that the $7,675 debt that has been credited to him for overpayment of compensation due to failure to notify VA of a change in his marital status is not valid.  In August 2012, he testified as to his belief that he notified VA both of his 2002 divorce and of his remarriage later that same year.  He states that he sent a certificate of his divorce to the RO.  He further states that he sent a copy of his new marriage license to the RO.  He also notes that the government had notice of these changes through other documents such as his income tax returns and in the ID card his current wife received from the government.  See Hearing Transcript.  

Initially, the Board notes that the Veteran did not file a request for waiver of his debt.  In addition, he has not disputed the amount of the debt, other than to argue that the effective dates of the removal and addition of his dependent spouses from the award of compensation are incorrect.  Therefore, these matters are not before the Board. 

Applicable regulations state that for compensation benefits, it is the responsibility of the recipient of VA compensation benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  Moreover, where the dependency of another person ceased on or after October 1, 1982, due to marriage annulment, divorce or death, the reduction or discontinuance shall be effective the last day of the month in which dependency ceased (i.e., the date of the divorce).  38 C.F.R. § 3.660(a)(2). Moreover, where there is change in the payee's marital status or status of dependents which would permit payment at a higher rate and the change in status is by reason of the claimant's marriage, the effective date of the increase will be the date of the event (i.e., the date of the new marriage), if the required evidence is received within 1 year of the event.  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  The issue of the validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

Overpayments created by retroactive discontinuance of an award are subject to recovery if recovery is not waived.  VA shall notify the debtor in writing of the exact amount of the debt; the specific reasons for the debt, in simple and concise language; and of his or her right to informally dispute the existence or amount of the debt, as well as to request waiver of collection of the debt; and that these rights can be exercised separately or simultaneously.  If the debtor writes to VA and questions whether he or she owes the debt or whether the amount is accurate, VA will, as expeditiously as possible, review the accuracy of the debt determination, and if the resolution is adverse to the debtor, he or she may also request waiver of collection.  See 38 C.F.R. § 1.911. 

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989); 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2010); 38 C.F.R. § 3.500(b)(2) (2011); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

For purposes of reducing or discontinuing compensation benefits, a statement by a claimant/payee setting forth the month and year of the change of status which would result in a reduction or discontinuance of benefits to that person will be accepted to establish the change in status, in the absence of contradictory information.  38 C.F.R. § 3.213(a). 

The effective date of discontinuance of pension or compensation due to divorce or annulment will be the last day of the month in which the divorce occurred.  38 C.F.R. § 3.501(b)(2).  

The effective date for the award of additional compensation or pension for a dependent will be the latest of the following: (1) The date of claim.  This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; and (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b).

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

A review of the claims folder shows that a copy of a Certificate of Marriage for the Veteran and his former wife, E, was received in March 1977.  This indicates that they were married in August 1961.  She was listed as his wife on his original Application for Compensation received in March 1977.  

The evaluation for the Veteran's combined service connected disabilities was increased to 60 percent in an August 1996 rating decision.  He was notified of this change and the increase in his monthly compensation award in an August 1996 letter.  This letter further notified the Veteran that he was now in receipt of additional benefits for his dependent spouse.  The letter indicated that he was to immediately notify VA if there was any change in the number or status of his dependents.  He was told that failure to do so would result in an overpayment that must be repaid.  

A VA Form 21-0538 Status of Dependents Questionnaire was received in July 2001.  This indicated that the Veteran remained married to E.  

The next communication from the Veteran contained in the claims folder is a February 2005 claim for an increased evaluation for his service connected disabilities.  A May 2005 letter notified him that his compensation was to be increased.  Once again, it notified him that he was being paid as a Veteran with one dependent, and that the additional amount was for his spouse.  He was told to notify VA right away if there was any change in his marital status.  

A new VA Form 21-0538 Status of Dependents Questionnaire was received on July 13, 2009.  This stated that the Veteran was now married to his current wife, N.  

A VA Form 21-686c, Declaration of Status of Dependents, was received on September 22, 2009.  This form states that the Veteran was divorced from E. in June 2002.  It also states that he had married N. in November 2002.  

In a January 2010 letter, the Veteran was notified that his previous wife E. would be removed from his award effective as of July 1, 2002.  His current wife N. would be added to his award effective as of August 1, 2009.  The Veteran was provided with the old and new compensation amounts dating from 2002 to 2009.  He was further notified that this action would result in an overpayment of benefits paid to him, and that he would receive separate correspondence with the exact amount of the overpayment along with repayment information.  The Veteran received the second letter informing him that the total amount of the overpayment was $7,675, and that withholding of his compensation payments until this amount was recouped was scheduled to begin in April 2010.  This letter also provided the Veteran with his appellate rights.  

After careful and sympathetic review of the Veteran's claims, the Board must find that the debt is valid.  It must also find that the effective dates of the removal and addition of the Veteran's dependent spouses are correct. 

The record shows that the Veteran was notified on at least two occasions that he was in receipt of additional compensation for his spouse, and that it was his duty to notify VA of any change in his marital status.  Although the Veteran testified that he sent notice of both his divorce and remarriage in 2002, there is no indication that these records were ever received.  In fact, there is no record of any communication from the Veteran between the VA Form 21-0538 Status of Dependents Questionnaire that was received in July 2001 and the February 2005 claim for an increased evaluation.  While the Board recognizes the sincerity of the Veteran's testimony, it must also note that he at times questioned his own memory at the hearing.  He further asserted that he assumed the government knew of the change in his marital status due to his tax returns.  The Board emphasizes that the notice provided to the Veteran asked that he tell VA of any changes in his marital status.  While the Veteran has not specifically argued that his communications were misplaced by the RO, the Board notes that while it is certainly not impossible for a letter to be misplaced, it would be quite the coincidence if letters concerning both the divorce and remarriage, said to have been sent months apart, were to have both been misplaced.  

In summary, the Veteran had a duty to notify VA of changes in his marital status, but there is no record that he ever did so.  He was not legally entitled to compensation for his spouse during that period.  Furthermore, the Veteran has not asserted and the record does not show that VA committed any administrative error.  Therefore, the debt is valid.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. §§ 1.911, 1.962, 3.500(b)(2), 3.660(a)(1).  

Furthermore, the Board must also find that the effective dates of the removal of E. from the Veteran's award of compensation and the addition of N. to the award of compensation are both correct.  

The effective date of discontinuance of pension or compensation due to divorce or annulment will be the last day of the month in which the divorce occurred.  38 C.F.R. § 3.501(b)(2).  The Veteran has informed VA that the divorce from E. occurred in June 2002.  Therefore, the July 1, 2002 effective date listed in the January 2010 letter is correct.  

As for the date of the addition of N., the marriage occurred in November 2002.  However, as the Veteran first notified VA of this marriage on July 13, 2009, which is more than one year after the event, then the effective date is the July 13, 2009 date of notice.  38 C.F.R. § 3.401(b)(1)(ii).  However, this must be read in conjunction with 38 C.F.R. § 3.31, which states that the earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  This would be the date of August 1, 2009 that is currently in effect.  Therefore, there is no basis for a more favorable effective date for either the removal or addition of the Veteran's dependent spouses to his award of compensation.  



	(CONTINUED ON NEXT PAGE)



ORDER

The debt assessed against the Veteran in the amount of $7,675.00 is valid; the appeal is denied. 

The effective dates of the removal and addition of the Veteran's dependents were proper; the appeal is denied. 



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


